In Mandamus and Prohibition. This cause originated in this court on the filing of a complaint for a writ of mandamus and/or prohibition. Upon consideration of relators’ request for expedited consideration pursuant to S.Ct.Prac.R. X(5),
■ IT IS ORDERED by the court, sua sponte, that relators’ prohibition claim be, and hereby is, dismissed.
IT IS FURTHER ORDERED by the court, sua sponte, that an alternative writ of mandamus be, and hereby is, granted.
IT IS FURTHER ORDERED by the court that the following briefing schedule is set for presentation of evidence and filing of briefs pursuant to S.CtPrac.R. X(7) and (8):
The parties shall file any evidence they intend to present within twenty days from the date of this entry; relators shall file their brief within ten days after the filing of evidence; respondent shall file her brief within twenty days after the filing of relators’ brief; and relators may file a reply brief within five days after the filing of respondent’s brief.
Lundberg Stratton, J., would not expedite this cause.